Citation Nr: 1444346	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition of marriage between the Veteran and B.A.B. for the purpose of dependency allowance for a spouse.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1985 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran now resides within the jurisdiction of the VA RO in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran and B.A.B. have met the requirements for a marriage under relevant State law, and for VA purposes they are recognized as having a valid marriage for the purposes of dependency allowance for a spouse.


CONCLUSION OF LAW

The criteria for recognition of marriage between the Veteran and B.A.B. for the purpose of dependency allowance for a spouse have been met.  38 U.S.C.A. § 103 (c) (West 2002 and Supp. 2013); 38 C.F.R. § 38 C.F.R. § 3.1 (2013); Conn. Gen. Stat. § 46b; Kerrigan v. Commissioner of Public Health, 289 Conn. 135, 957 A.2d 407 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of service-connected disability benefits at a 100% disability rating.  In April 2010 she submitted a Declaration of Status of Dependents on the appropriate VA form.  Along with this form she submitted documentation that her previous marriage had ended in divorce.  She also submitted a copy of a valid State of Connecticut License and Certificate of Marriage dated February 2009, which shows that she married B.A.B. at that time.  The marriage was valid in the State of Connecticut.  See, Conn. Gen. Stat. § 46b (2013); Kerrigan v. Commissioner of Public Health, 289 Conn. 135, 957 A.2d 407 (2008);

In June 2010, the RO denied the claim for entitlement to a dependency allowance for B.A.B. as the Veteran's spouse.  The denial of the validity of the marriage, and the resulting dependency allowance for a spouse, was made based upon the definition of "spouse" controlling on VA at that time.  See 38 C.F.R. § 3.50 (2009).  However, that definition of is no longer controlling.  VAOPGCPREC 4-2014, 79 Fed. Reg. 35414 (2014).  

"Marriage," under the VA regulations means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).  In this case, the place of marriage was Connecticut in February 2009.  The record reflects that the Veteran's marriage to B.A.B. was valid at that time in that jurisdiction.  

Based upon the current controlling definition of marriage, the February 2009 marriage between the Veteran and B.A.B. is valid.  Id.  Accordingly, recognition of marriage between the Veteran and B.A.B. for the purpose of dependency allowance for a spouse must be granted.  


ORDER

Recognition of marriage between the Veteran and B.A.B. for the purpose of dependency allowance for a spouse is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


